DETAILED ACTION

This Office Action is in response to the Amendment filed June 2, 2022. Claim(s) 1-25 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0323389 A1, hereinafter Miller), in view of Ivory et al. (US 7,882,243 B2, hereinafter Ivory).

As to Claim 1, Miller discloses a computer-implemented method for shifting an information exchange session to another data communications platform using a computerized platform shifting system having at least one processor and a memory operatively coupled to the at least one processor and storing instructions executable by the processor, the method comprising: 
receiving a request to shift communications away from a voice-enabled communications platform of a voice-enabled communications device configured to detect vocal input within a physical environment of the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.); and 
sending, from the platform shifting system, a message to a messaging address associated with a web-enabled communication device ((Miller; Fig. 1; [abs, 0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session. The communication session can be pushed to the desired device asynchronously or in response to an activation (e.g. log-on) from the desired device by the user.). 
However, Miller does not disclose sending a message comprising a URL for initiating a web-based communication session with the web-enabled device.
In an analogous art, Ivory discloses sending a message comprising a URL for initiating a web-based communication session with the web-enabled device ((Ivory; [col. 2, lines 12-31]), where Ivory discloses sending a message (i.e. text, email, etc.) containing a URL (i.e. link) to initiate (i.e. invitation) for a communication session with the web device (i.e. phone.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include sending a message comprising a URL for initiating a web-based communication session with the web-enabled device as taught by Ivory to enable other external device to connect to the voice-enabled device (Ivory; [col. 1, line 8]).

As to Claim 2, Miller-Ivory discloses the method of claim 1, wherein the request comprises a messaging address for communication via a text-based communications platform ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.). 

As to Claim 3, Miller-Ivory discloses the method of claim 1, wherein the messaging address comprises an e-mail address ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 4, Miller-Ivory discloses the method of claim 3, wherein the e-mail address comprises a telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 5, Miller-Ivory discloses the method of claim 3, wherein sending the message comprises sending an MMS message ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.).

As to Claim 6, Miller-Ivory discloses the method of claim 3, wherein sending the message comprises sending an e-mail message to the e-mail address ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.).

As to Claim 7, Miller-Ivory discloses the method of claim 3, wherein sending the message comprises sending an MMS message to the e-mail address ((Miller; [0027, 0029]), where Miller discloses the can identify the session based on the application being utilized (i.e. instant messaging app). The server can identify the application being currently used as well as any device profile information and use those information to establish the session on another device.).

As to Claim 8, Miller-Ivory discloses the method of claim 1, wherein the URL comprises a hyperlink to a web address (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 9, Miller-Ivory discloses the method of claim 8, wherein the URL is configured for use of HTTP data communications protocol (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link to enable the communication devices to establish a communication session). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 10, Miller-Ivory discloses the method of claim 8, wherein the URL is configured for use of HTTPS data communications protocol (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link to enable the communication devices to establish a communication session). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 11, Miller-Ivory discloses the method of claim 1, wherein the messaging address comprises a mobile telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 12, Miller-Ivory discloses the method of claim 11, wherein sending the message comprises sending an SMS message to the telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 13, Miller-Ivory discloses the method of claim 11, wherein sending the message comprises sending an MMS message to the telephone number ((Miller; Fig. 1; [0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session.).

As to Claim 14, Miller-Ivory discloses the method of claim 11, wherein the URL comprises a web address (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 15, Miller-Ivory discloses the method of claim 14, wherein the URL is configured for use of HTTP data communications protocol (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link to enable the communication devices to establish a communication session). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 16, Miller-Ivory discloses the method of claim 14, wherein the URL is configured for use of HTTPS data communications protocol (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link to enable the communication devices to establish a communication session). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 17, Miller-Ivory discloses the method of claim 1, wherein receiving the request comprises receipt at the voice-enabled communications device of vocal input identifying the messaging address ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.).

As to Claim 18, Miller-Ivory discloses the method of claim 1, wherein receiving the request comprises receiving, at the platform shifting system, a data communication corresponding to vocal input provided to the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.).

As to Claim 19, Miller-Ivory discloses the method of claim 1, wherein the message is sent to the messaging address in the form of a REST API request (Miller; [0006]). 

As to Claim 20, Miller-Ivory discloses the method of claim 1, wherein the message is sent to a messaging gateway server (Miller; Fig. 1). 

As to Claim 21, Miller-Ivory discloses the method of claim 1, wherein the request identifies an endpoint and contains a data payload (Miller; [0044]). 

As to Claim 22, Miller-Ivory discloses the method of claim 21, wherein the URL comprises at least a portion of the data payload formatted for use in the web-enabled communication session (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link to enable the communication devices to establish a communication session). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 23, Miller-Ivory discloses the method of claim 22, wherein the portion of the data payload is used to prepopulate a form in an HTTP communication session (Miller; [0044]), ((Ivory; [col. 2, lines 12-31]), where Ivory discloses the URL comprising a link to enable the communication devices to establish a communication session). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 24, Miller discloses a platform shifting system comprising: 
a processor (Miller; Fig. 1); 
a memory operatively connected to the processor, said memory storing executable instructions that, when executed by the processor, causes the platform shifting system to shift an information exchange session to another data communications platform (Miller; Fig. 1), the method comprising: 
receiving a request to shift communications away from a voice-enabled communications platform of a voice-enabled communications device configured to detect vocal input within a physical environment of the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.); and 
sending, from the platform shifting system, a message to a messaging address associated with a web-enabled communication device, the message comprising a URL for initiating a web-based communication session with the web-enabled device ((Miller; Fig. 1; [abs, 0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session. The communication session can be pushed to the desired device asynchronously or in response to an activation (e.g. log-on) from the desired device by the user.).
However, Miller does not disclose sending the message comprising a URL for initiating a web-based communication session with the web-enabled device.
In an analogous art, Ivory discloses sending the message comprising a URL for initiating a web-based communication session with the web-enabled device ((Ivory; [col. 2, lines 12-31]), where Ivory discloses sending a message (i.e. text, email, etc.) containing a URL (i.e. link) to initiate (i.e. invitation) for a communication session with the web device (i.e. phone.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include sending the message comprising a URL for initiating a web-based communication session with the web-enabled device as taught by Ivory to enable other external device to connect to the voice-enabled device (Ivory; [col. 1, line 8]).

As to Claim 25, Miller discloses a computer program product for implementing a method for shifting an information exchange session to another data communications platform, the computer program product comprising a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, cause a computerized system to perform the method for shifting the information exchange session to another data communications platform, the method comprising: 
receiving a request to shift communications away from a voice-enabled communications platform of a voice-enabled communications device configured to detect vocal input within a physical environment of the voice-enabled communications device ((Miller; [abs, 0016, 0023]), wherein Miller discloses a user interacting with a voice enable device session. The user via a user command, command line prompt, or a voice command, has the ability to initiate a session transfer from a first device to another device associated with the user.); and 
sending, from the platform shifting system, a message to a messaging address associated with a web-enabled communication device, the message comprising a URL for initiating a web-based communication session with the web-enabled device ((Miller; Fig. 1; [abs, 0017, 0037-0039]), wherein Miller discloses a server sending a message to the other device to continue the communication session. The server can utilize a device profile stored with the server, the identify parameters of the desired device and the associated applications needed for the device to initiate/continue the communication session. The communication session can be pushed to the desired device asynchronously or in response to an activation (e.g. log-on) from the desired device by the user.).
However, Miller does not disclose sending the message comprising a URL for initiating a web-based communication session with the web-enabled device.
In an analogous art, Ivory discloses sending the message comprising a URL for initiating a web-based communication session with the web-enabled device ((Ivory; [col. 2, lines 12-31]), where Ivory discloses sending a message (i.e. text, email, etc.) containing a URL (i.e. link) to initiate (i.e. invitation) for a communication session with the web device (i.e. phone.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include sending the message comprising a URL for initiating a web-based communication session with the web-enabled device as taught by Ivory to enable other external device to connect to the voice-enabled device (Ivory; [col. 1, line 8]).

Response to Arguments

Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. In the Remarks, the Applicant argues that:

The Applicant argues the present invention and its features (as recited pgs. 4-5). 
    PNG
    media_image1.png
    529
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    654
    media_image2.png
    Greyscale

As to Point (A), In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shown above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(B) The Applicant argues that Ivory does not disclose “sending a message comprising a URL for initiating a web-based communication session with the web-enabled device” (as recited from pg. 5-6).
As to Point (B), the Examiner respectfully disagrees. Ivory discloses the ability for a user to send a message (i.e. text notification) to a particular platform (i.e. SMS, text, email, etc.). The message contains information for a user to join an ongoing voice chat session. The message also contains a link, which enables the user to click on the link, to join the voice session (Ivory; [col. 2, lines 12-31]). Therefore, the message sent contains information regard an ongoing voice session as well as a link/URL for a user to connect to the voice session.
Therefore, the Examiner respectfully submits that Ivory in view of Miller does disclose the cited features as claimed.

(C) The Applicant argues that the combination of Miller and Ivory is based on impermissible hindsight (as recited on pg. 6)
As to Point (C), In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

(D) The Applicant argues the motivation to combine of Miller and Ivory (as recited on pg. 6).
As to Point (D), In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to enable other external device to connect to the voice-enabled device (Ivory; [col. 1, line 8]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9/26/2022